Exhibit 10.1



                                                                       

EMPLOYMENT AGREEMENT





Sequa Corporation, its affiliates, subsidiaries, divisions, successors and
assigns, (“Sequa Corporation” or the “Company”), and Martin Weinstein, an
individual residing at 20 West 64th Street, One Lincoln Plaza, New York, New
York 10023, (“Executive”), mutually agree to enter into this Employment
Agreement (“Agreement”) this 25th day of January 2007 the terms and conditions
of which are set forth below:




EMPLOYMENT.



The Company shall employ Executive in the position of Vice Chairman and Chief
Executive Officer of Sequa Corporation, reporting to the Chairman of the Board
of Directors of Sequa Corporation.  Executive shall also serve on the Company’s
Management Executive Committee.  The Effective Date of this Agreement is the
date first hereinabove appearing (“Effective Date”).




TERM.



The term of Executive’s employment hereunder (the “Employment Term”) shall
commence as of the Effective Date, and shall, unless otherwise extended,
continue for a term of five (5) years.  At the end of each year of service
hereunder, the Employment Term shall be extended for another year, so that the
Employment Term continues to be five (5) years without expiration, except if the
Executive’s employment is terminated in accordance with any of the provisions of
Section 5 hereof.  




DUTIES.



                        Executive shall faithfully, diligently, and exclusively
perform services on behalf of the Company to the best of his ability during the
term of this Agreement, and shall devote his full working time, attention, and
energies to the business of the Company, its subsidiaries, divisions, and
affiliated entities.  While Executive is employed in the position of Vice
Chairman and Chief Executive Officer of the Company, Executive further agrees to
perform, for no additional consideration, such other duties and to assume any
such other responsibilities, as may be reasonably assigned by the Company’s
Board of Directors.




COMPENSATION.




BASE SALARY.  FOR THE SERVICES RENDERED BY THE EXECUTIVE FOR THE COMPANY AND IN
CONSIDERATION FOR THE COVENANTS CONTAINED IN THIS AGREEMENT, THE COMPANY SHALL
PAY THE EXECUTIVE AN ANNUAL BASE SALARY OF NOT LESS THAN EIGHT HUNDRED EIGHTY
THOUSAND DOLLARS ($880,000) TO BE PAID ON NORMAL PAYROLL DATES, LESS LAWFUL
DEDUCTIONS, IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICES.  EXECUTIVE’S
BASE SALARY MAY BE INCREASED ON AN ANNUAL BASIS DURING THE TERM OF THIS
AGREEMENT, AT THE SOLE DISCRETION OF THE BOARD OF DIRECTORS OF THE COMPANY,
TAKING INTO ACCOUNT, AMONG OTHER THINGS, INDIVIDUAL PERFORMANCE AND GENERAL
BUSINESS CONDITIONS. 





BENEFITS.  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN AND RECEIVE BENEFITS
UNDER THE COMPANY’S VARIOUS EMPLOYEE BENEFIT PLANS, POLICIES, OR ARRANGEMENTS,
SUBJECT TO THE SAME TERMS AND CONDITIONS AS OTHER SIMILARLY SITUATED EXECUTIVE
EMPLOYEES OF THE COMPANY.  SUCH EMPLOYEE BENEFITS CURRENTLY INCLUDE HEALTH,
DENTAL, DISABILITY AND LIFE INSURANCE, 401K PLAN, PENSION, AND SERP.  THE
COMPANY (INCLUDING THE OFFICERS AND ADMINISTRATORS WHO HAVE RESPONSIBILITY FOR
ADMINISTERING THE PLANS) RETAINS FULL DISCRETIONARY AUTHORITY TO INTERPRET THE
TERMS OF THE PLANS, AS WELL AS FULL DISCRETIONARY AUTHORITY WITH REGARD TO
ADMINISTRATIVE MATTERS ARISING IN CONNECTION WITH THE PLANS INCLUDING BUT NOT
LIMITED TO ISSUES CONCERNING BENEFIT ELIGIBILITY AND ENTITLEMENT.  THE COMPANY
RESERVES THE ABSOLUTE RIGHT TO MODIFY, AMEND, OR TERMINATE BENEFITS APPLICABLE
TO EXECUTIVE AND SIMILARLY SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY AT ANY
TIME AND FOR ANY REASON, CONSISTENT WITH THE TERMS OF SAID BENEFIT PLANS.  IN
THE DETERMINATION OF ELIGIBILITY OR BENEFITS, THE TERMS OF THE ACTUAL PLAN
DOCUMENTS SHALL CONTROL.





BONUS.  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S MANAGEMENT
INCENTIVE BONUS PLAN FOR CORPORATE EXECUTIVE OFFICERS AND THE SEQUA CORPORATION
LONG-TERM INCENTIVE PLAN IN ACCORDANCE WITH THE TERMS THEREOF AND SUBJECT TO THE
SAME TERMS AND CONDITIONS AS OTHER SIMILARLY SITUATED COMPANY EXECUTIVES.





STOCK OPTIONS.  THE TERMS OF THE SEQUA CORPORATION 1998 KEY EMPLOYEES STOCK
OPTION PLAN AND ANY RELATED OPTION AGREEMENTS SHALL GOVERN ALL ISSUES RELATING
TO SUCH OPTIONS INCLUDING VESTING AND EXERCISE RIGHTS.





RESTRICTED STOCK.  AT THE EFFECTIVE DATE OF THIS AGREEMENT, THE COMPANY SHALL
ISSUE TO EXECUTIVE FIFTY THOUSAND (50,000) SHARES (TO BE ADJUSTED AS NECESSARY
IN CONNECTION WITH ANY STOCK SPLITS) OF RESTRICTED SHARES OF CLASS A COMMON
STOCK WHICH SHALL VEST RATABLY OVER THE EMPLOYMENT TERM AT THE RATE OF TWENTY
PERCENT (20%) (TEN THOUSAND (10,000) SHARES) PER YEAR.  SUCH VESTING SHALL,
HOWEVER, BE CONTINGENT UPON THE COMPANY EARNING MINIMUM EARNINGS PER SHARE
(“EPS”) AS ESTABLISHED UNDER THE COMPANY’S MANAGEMENT INCENTIVE BONUS PLAN FOR
CORPORATE EXECUTIVE OFFICERS FOR THE APPLICABLE YEAR.  IF THE COMPANY FAILS TO
EARN MINIMUM EPS IN ANY GIVEN YEAR, NO RESTRICTED SHARES OF CLASS A COMMON STOCK
SHALL EVER BE VESTED FOR THAT PARTICULAR YEAR BUT SHALL BE HELD FOR POSSIBLE
VESTING IN A FUTURE YEAR.  UPON VESTING OF A TWENTY PERCENT (20%) BLOCK OF
RESTRICTED SHARES OF CLASS A COMMON STOCK (PROMPTLY FOLLOWING DETERMINATION OF
THE EPS), THE COMPANY SHALL CAUSE AN ADDITIONAL TWENTY PERCENT (20%) TO BE
ISSUED TO EMPLOYEE; THUS, FIFTY THOUSAND (50,000) RESTRICTED SHARES OF CLASS A
COMMON STOCK SHALL BE PERPETUALLY ELIGIBLE FOR VESTING.  IN THE EVENT EXECUTIVE
IS TERMINATED WITHOUT CAUSE AS PROVIDED IN SECTION 5(D) HEREOF OR, IN THE EVENT
EMPLOYMENT IS TERMINATED FOLLOWING A CHANGE OF CONTROL AS PROVIDED IN SECTION
5(F) HEREOF, ALL RESTRICTED SHARES OF CLASS A COMMON STOCK SHALL BECOME VESTED
UPON EITHER SUCH TERMINATION AND THE CASH EQUIVALENT VALUE SHALL BE PAID OUT
PURSUANT TO SECTION 6(D)(IX) OR SECTION 6(E)(IX), WHICHEVER IS APPLICABLE..


AUTOMOBILE.  EXECUTIVE SHALL BE PROVIDED WITH A COMPANY AUTOMOBILE IN ACCORDANCE
WITH THE COMPANY’S POLICIES AND SUBJECT TO THE SAME TERMS AND CONDITIONS AS
SIMILARLY SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY, AS DETERMINED IN GOOD
FAITH BY THE COMPANY.





VACATION.  EXECUTIVE SHALL BE ENTITLED TO VACATION IN ACCORDANCE WITH THE
COMPANY’S POLICIES AND SUBJECT TO THE SAME TERMS AND CONDITIONS AS SIMILARLY
SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY.  ALL EARNED AND ACCRUED BUT UNUSED
VACATION SHALL BE PAID AT TERMINATION FOR ANY REASON.





DEDUCTIONS.  ALL SALARY, BONUSES, AND COMPENSATION PAID TO EXECUTIVE SHALL BE
LESS ALL APPLICABLE WITHHOLDING TAXES AND LAWFUL DEDUCTIONS. 




TERMINATION.



Employment under this Agreement may, subject to Company’s obligations under
Section 6 hereof, be terminated either by Executive or by the Board of Directors
of the Company, as the case may be, under the following circumstances:




DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON EXECUTIVE’S DEATH.




DISABILITY.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON EXECUTIVE
BECOMING “TOTALLY DISABLED.”  FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE
SHALL BE “TOTALLY DISABLED” IF HE IS PHYSICALLY OR MENTALLY INCAPACITATED SO AS
TO RENDER HIM INCAPABLE OF PERFORMING THE ESSENTIAL FUNCTIONS OF THE JOB AND
SUCH INCAPACITY CANNOT BE REASONABLY ACCOMMODATED BY THE COMPANY WITHOUT UNDUE
HARDSHIP.  THE EXECUTIVE’S RECEIPT OF SOCIAL SECURITY DISABILITY BENEFITS OR
ELIGIBILITY FOR LONG TERM DISABILITY BENEFITS SHALL BE DEEMED CONCLUSIVE
EVIDENCE OF TOTAL DISABILITY FOR PURPOSES OF THIS AGREEMENT.





CAUSE.  THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME
FOR CAUSE, IMMEDIATELY AND WITHOUT PRIOR NOTICE.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “CAUSE” SHALL MEAN A REASONABLE AND GOOD FAITH DETERMINATION
BY THE BOARD OF DIRECTORS OF THE COMPANY THAT THE EXECUTIVE (I) HAS BEEN
CONVICTED OF,  OR ENTERED A NOLO CONTENDERE PLEA AS TO,  A CRIMINAL ACT OF FRAUD
OR MORAL TURPITUDE  (BUT NOT INCLUDING A MISDEMEANOR)  (II) IS IN MATERIAL 
BREACH  OF SECTIONS 7 AND 8 OF THIS AGREEMENT; (III) INTENTIONALLY REFUSES
(EXCEPT BY REASON OF INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR DISABILITY
BY THE EXECUTIVE) TO PERFORM HIS DUTIES AS AN EMPLOYEE OF THE COMPANY; (IV) IS
IN MATERIAL BREACH OF THE PROVISIONS OF THE COMPANY’S TRADE SECRETS AGREEMENT TO
WHICH HE IS A PARTY; (V) HAS ENGAGED IN THEFT OR MATERIAL MISAPPROPRIATION OF
ASSETS OF THE COMPANY, WHICH ALLEGATIONS COULD BE SUSTAINED IN A COURT OF LAW;
OR (VI) IS IN MATERIAL BREACH OF THE COMPANY’S CODE OF CONDUCT. 





WITHOUT CAUSE.THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER AT
ANY TIME WITHOUT CAUSE BY PROVIDING THE EXECUTIVE WITH WRITTEN NOTICE OF
TERMINATION AT LEAST TWO (2) WEEKS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR BY PAYING THE EXECUTIVE TWO (2) WEEKS’ PAY IN LIEU OF NOTICE. 
TERMINATION OF EXECUTIVE SHALL BE DEEMED TO HAVE TAKEN PLACE AT THE EXPIRATION
OF SUCH TWO (2) WEEKS. 





VOLUNTARILY BY EXECUTIVE PRIOR TO EXPIRATION OF EMPLOYMENT TERM.  EXECUTIVE MAY
TERMINATE HIS EMPLOYMENT HEREUNDER AT ANY TIME BY PROVIDING THE COMPANY WITH
WRITTEN NOTICE OF TERMINATION AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE
DATE OF SUCH TERMINATION.  AT THE COMPANY’S OPTION, THE COMPANY MAY PROVIDE
EXECUTIVE WITH PAY IN LIEU OF EXECUTIVE WORKING THROUGH THE END OF THE NOTICE
PERIOD SET FORTH IN THIS SECTION 5(E).  EXECUTIVE HEREBY AGREES TO PROVIDE AND
ASSIST IN AN ORDERLY TRANSITION OF HIS RESPONSIBILITIES SHOULD HE ELECT TO
EXERCISE HIS RIGHTS UNDER THIS PROVISION.  





CHANGE OF CONTROL.  IF A CHANGE OF CONTROL OF THE COMPANY OCCURS, FOR THE
PURPOSES OF THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT SHALL, AT EXECUTIVE’S
ELECTION TO BE EXERCISED WITHIN SIX (6) MONTHS FOLLOWING THE CHANGE OF CONTROL,
BE DEEMED TO HAVE BEEN TERMINATED WITHOUT CAUSE IN THE SAME MANNER AS PROVIDED
IN SECTION 5(D) HEREOF.  EXECUTIVE MAY CONTINUE TO PERFORM UNDER THE TERMS OF
THIS AGREEMENT AT THE PLEASURE OF THE SUCCESSOR COMPANY UNDER THE SAME TERMS AND
CONDITIONS OF THIS AGREEMENT, ONLY UPON EXECUTIVE’S REACHING MUTUAL AGREEMENT
WITH THE SUCCESSOR COMPANY. 




                        For purposes of this Agreement, “Change of Control”
means the occurrence of any of the following:



the sale, lease, exchange or other transfer, in one or a series of related
transactions, of all or substantially all of the Company’s and/or Chromalloy Gas
Turbine Corporation’s (“CGTC”) assets to any person or group;



the sale or exchange of the capital stock of CGTC or merger of the Company or
CGTC with any unaffiliated entity provided in the case of a merger, there shall
be no "Change of Control" where the Alexander Shareholders (as defined below)
own more than fifty percent (50%) of the voting power of the surviving entity
after such merger;



the adoption of a plan by the stockholders of the Company relating to the
liquidation or dissolution of the Company; or



except as provided below, the acquisition of beneficial ownership by any person
or group, together with any affiliated persons thereof (collectively, the
“Interested Stockholders”), of a direct or indirect interest in more than
forty-nine percent (49%) of the voting power of the then outstanding capital
stock of the Company entitled to vote generally in the election of the Board of
Directors of the Company.



                        For purposes of Section 4(f)(iv) hereof, the terms
“person” or “group” shall not be deemed to include Norman Alexander
(“Alexander”), his spouse, any descendant of Alexander or the spouse of any such
descendant, the estate of Alexander, or any trust or other similar arrangement
for the benefit of Alexander or his spouse, any descendant of Alexander or the
spouse of any such descendant or the estate of Alexander or any corporation  or
other person controlled solely by one or more of Alexander or his spouse, any
descendant of Alexander or the spouse of any such descendant or the estate of
Alexander through the ownership of a majority of the outstanding voting capital
stock of such corporation or other person (collectively, the “Alexander
Stockholders”); and provided, further, that there shall not be a “Change of
Control” pursuant to Section 4(f)(iv) so long as the Alexander Stockholders
beneficially own a greater percentage of the voting power of the then
outstanding capital stock of the Company than the Interested Stockholders.




COMPENSATION FOLLOWING TERMINATION.



In the event that Executive’s employment hereunder is terminated for reasons 
described in Section 5 hereof, Executive shall be entitled from the Company to
and it shall be incumbent upon the Board of Directors of the Company to
immediately cause the Company to fulfill only the following compensation and
benefits from the Company:


TERMINATION BY REASON OF DEATH.  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF EXECUTIVE’S DEATH, PURSUANT TO SECTION 5(A) HEREOF, THE
COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE’S BENEFICIARY OR ESTATE:

Accrued but unpaid salary for services through and including the date of
Executive's death as required under Section 4(a) hereof, and any salary accrued
during any applicable short-term disability period.

(ii)      Any benefits to which Executive may be entitled pursuant to the plans,
policies, and arrangements referred to in Section 4(b), Section 4(c), and/or
Section 4(d) hereof as determined and paid in accordance with the terms of such
plans, policies, and arrangements, in the event of death.


TERMINATION BY REASON OF DISABILITY.  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF EXECUTIVE’S DISABILITY, PURSUANT TO SECTION 5(B) HEREOF,
THE COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:


(I)       ANY ACCRUED BUT UNPAID SALARY FOR SERVICES RENDERED THROUGH AND
INCLUDING THE DATE OF TERMINATION AS REQUIRED UNDER SECTION 4(A) HEREOF.


(II)      ANY BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED PURSUANT TO THE PLANS,
POLICIES, AND ARRANGEMENTS REFERRED TO IN SECTION 4(B), SECTION 4(C), AND/OR
SECTION 4(D) HEREOF THROUGH AND INCLUDING THE DATE OF TERMINATION, AS DETERMINED
AND PAID IN ACCORDANCE WITH THE TERMS OF SUCH PLANS, POLICIES, AND ARRANGEMENTS.


TERMINATION BY REASON OF CAUSE.  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF CAUSE, PURSUANT TO SECTION 5(C) HEREOF, THE COMPANY
SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:


(I)       ANY ACCRUED BUT UNPAID SALARY FOR SERVICES RENDERED THROUGH AND
INCLUDING THE DATE OF TERMINATION AS REQUIRED UNDER SECTION 4(A) HEREOF.


(II)      ANY BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED PURSUANT TO THE PLANS,
POLICIES, AND ARRANGEMENTS REFERRED TO IN SECTION 4(B) HEREOF THROUGH AND
INCLUDING THE DATE OF TERMINATION, AS DETERMINED AND PAID IN ACCORDANCE WITH THE
TERMS OF SUCH PLANS, POLICIES, AND ARRANGEMENTS. 


TERMINATION BY THE COMPANY WITHOUT CAUSE.  IN THE EVENT EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 5(D) HEREOF, THE
COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:





ANY ACCRUED BUT UNPAID SALARY FOR SERVICES RENDERED THROUGH AND INCLUDING THE
DATE OF TERMINATION AS REQUIRED UNDER SECTION 4(A) HEREOF PLUS AN AMOUNT EQUAL
TO THE EXECUTIVE’S THEN CURRENT BASE PAY FOR THE REMAINDER OF THE EMPLOYMENT
TERM.





ANY BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED PURSUANT TO THE PLANS, POLICIES,
AND ARRANGEMENTS REFERRED TO IN SECTION 4(B), SECTION 4(C), SECTION 4(D), AND/OR
SECTION 4(F) HEREOF THROUGH AND INCLUDING THE DATE OF TERMINATION, AS DETERMINED
AND PAID IN ACCORDANCE WITH THE TERMS OF SUCH PLANS, POLICIES, AND ARRANGEMENTS.





THE SUM OF THE LAST (5) FIVE YEARS’ TOTAL ANNUAL BASE PAY PURSUANT TO SECTION
4(A) HEREOF PLUS THE LAST FIVE (5) BONUS PAYMENTS PAID TO EXECUTIVE PURSUANT TO
THE COMPANY’S MANAGEMENT INCENTIVE BONUS PLAN FOR CORPORATE EXECUTIVE OFFICERS
PURSUANT TO SECTION 4(C) HEREOF.  IN NO EVENT WILL THE AMOUNT TO BE PAID
PURSUANT TO THIS SECTION 6(D)(III) BE LESS THAN THE BASE PAY IN SECTION 4(A)
HEREOF FOR THE REMAINDER OF THE EMPLOYMENT TERM, PLUS THE SUM OF FIVE MILLION
DOLLARS ($5,000,000).





            (IV)       IF EXECUTIVE ELECTS TO CONTINUE HIS CURRENT MEDICAL AND
DENTAL FAMILY COVERAGE UNDER COMPANY’S MEDICAL AND DENTAL PLANS, THE EXECUTIVE
SHALL APPLY FOR COBRA BENEFITS, AS AFFORDED TO ALL OTHER EMPLOYEES AND AS
REQUIRED BY STATE AND FEDERAL LAW AND IN ACCORDANCE WITH THE TERMS OF THE
COMPANY’S MEDICAL AND DENTAL PLANS.





            (V)        IF EXECUTIVE ELECTS TO MAINTAIN THE “PORTABLE” PORTION OF
HIS CURRENT METLIFE OPTIONAL LIFE INSURANCE (OR ANY APPLICABLE SUCCESSOR
INSURER) IN ACCORDANCE WITH THE REQUIREMENTS OF THE PLAN AND METLIFE, EXECUTIVE
SHALL PAY FOR ALL OF THE PREMIUMS FOR COVERAGE DURING THE PERIOD BEGINNING ON
HIS LAST DAY OF EMPLOYMENT.  THE BASIC LIFE INSURANCE COVERAGE WILL TERMINATE ON
THE LAST DAY OF EMPLOYMENT AND EXECUTIVE MAY, AT HIS EXPENSE, CONVERT SUCH
POLICY IN ACCORDANCE WITH THE REQUIREMENTS OF THE PLAN AND METLIFE.





            (VI)       EXECUTIVE SHALL BE ENTITLED TO PURCHASE THE
COMPANY-PROVIDED AUTOMOBILE UPON EXECUTIVE’S PAYMENT OF THE PERCENTAGE AMOUNT
OTHERWISE PAYABLE BY SIMILARLY SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY FOR
PURCHASE OF THEIR COMPANY-PROVIDED AUTOMOBILES AT THE END OF THE APPLICABLE
LEASE.  PAYMENT SHALL BE MADE BY MEANS OF CASHIERS CHECK, AND EXECUTIVE WILL
PROVIDE COMPANY WITH EVIDENCE OF LIABILITY INSURANCE, AT WHICH TIME COMPANY
SHALL TRANSFER POSSESSION AND OWNERSHIP TO EXECUTIVE OF THE COMPANY AUTOMOBILE
THEN ASSIGNED TO HIM.




(vii)      No business equipment will be provided to Executive and Executive
shall insure that all proprietary information and software have been removed by
Company from said laptop computer.  Company and Executive agree such information
shall remain the property of the Company and Executive shall have no rights
thereto.

(viii)     The Executive may exercise stock options (Section 4(d) hereof) which
otherwise could have been exercised during the notice two (2) week period.  If
the Executive is prohibited from selling the shares of Company stock acquired
upon exercise of such options under the terms of the Company’s Insider Trading
Policy (as now in effect and as may be changed from time to time) or by
application of the federal securities laws, then the Company will pay to the
Executive an amount equal to the closing price of the Class A Common Stock on
the New York Stock Exchange on the day of the effective date of such termination
less the option price (as set forth in the stock option agreement) multiplied by
the number of shares then exercisable.  The determination of whether the
Executive is prohibited from selling shares of Company stock under the terms of
the Company’s Insider Trading Policy or the application of the federal
securities laws shall be made by the Company, in its sole discretion.


(IX)     THE CASH EQUIVALENT VALUE OF THE OUTSTANDING SHARES OF UNVESTED
RESTRICTED SHARES OF CLASS A COMMON STOCK REFERRED TO IN SECTION 4(E) HEREOF.





  (X)       PAYMENTS UNDER THIS SECTION 6(D) SHALL BE MADE AT THE DATE OF
TERMINATION OF EXECUTIVE’S EMPLOYMENT OR AS SOON AS PRACTICABLE THEREAFTER BUT
NOT LATER THAN SIXTY (60) DAYS SUBSEQUENT TO TERMINATION.





VOLUNTARY TERMINATION BY EXECUTIVE DURING EMPLOYMENT TERM.  IN THE EVENT
EXECUTIVE TERMINATES EMPLOYMENT VOLUNTARILY PURSUANT TO SECTION 5(E), THE
COMPANY SHALL PAY THE FOLLOWING AMOUNTS TO EXECUTIVE:





(I)       ANY ACCRUED BUT UNPAID SALARY FOR SERVICES RENDERED THROUGH AND
INCLUDING THE DATE OF TERMINATION REQUIRED TO BE REIMBURSED UNDER SECTION 4(A)
HEREOF.





(II)      ANY BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED PURSUANT TO THE PLANS,
POLICIES, AND ARRANGEMENTS REFERRED TO IN SECTION 4(B), SECTION 4(C), AND/OR
SECTION 4(D) HEREOF AS DETERMINED AND PAID IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS, POLICIES, AND ARRANGEMENTS. 





TERMINATION ON ACCOUNT OF CHANGE IN CONTROL.  IN THE EVENT EXECUTIVE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 5(F) HEREOF, THE COMPANY SHALL PAY
THE FOLLOWING AMOUNTS TO EXECUTIVE:





ANY ACCRUED BUT UNPAID SALARY FOR SERVICES RENDERED THROUGH AND INCLUDING THE
DATE OF TERMINATION AS REQUIRED UNDER SECTION 4(A) HEREOF PLUS AN AMOUNT EQUAL
TO THE EXECUTIVE’S THEN CURRENT BASE PAY FOR THE REMAINDER OF THE EMPLOYMENT
TERM.





ANY BENEFITS TO WHICH EXECUTIVE MAY BE ENTITLED PURSUANT TO THE PLANS, POLICIES,
AND ARRANGEMENTS REFERRED TO IN SECTION 4(B), SECTION 4(C), SECTION 4(D), AND/OR
SECTION 4(F) HEREOF THROUGH AND INCLUDING THE DATE OF TERMINATION, AS DETERMINED
AND PAID IN ACCORDANCE WITH THE TERMS OF SUCH PLANS, POLICIES, AND ARRANGEMENTS.





THE SUM OF THE LAST (5) FIVE YEARS’ TOTAL ANNUAL BASE PAY PURSUANT TO SECTION
4(A) HEREOF PLUS THE LAST FIVE (5) BONUS PAYMENTS PAID TO EXECUTIVE PURSUANT TO
THE COMPANY’S MANAGEMENT INCENTIVE BONUS PLAN FOR CORPORATE EXECUTIVE OFFICERS
PURSUANT TO SECTION 4(C) HEREOF.  IN NO EVENT WILL THE AMOUNT TO BE PAID
PURSUANT TO THIS SECTION 6(F)(III)BE LESS THAN THE BASE PAY IN SECTION 4(A)
HEREOF FOR THE REMAINDER OF THE EMPLOYMENT TERM, PLUS THE SUM OF FIVE MILLION
DOLLARS ($5,000,000).





            (IV)       IF EXECUTIVE ELECTS TO CONTINUE HIS CURRENT MEDICAL AND
DENTAL FAMILY COVERAGE UNDER COMPANY’S MEDICAL AND DENTAL PLANS, THE EXECUTIVE
SHALL APPLY FOR COBRA BENEFITS, AS AFFORDED TO ALL OTHER EMPLOYEES AND AS
REQUIRED BY STATE AND FEDERAL LAW AND IN ACCORDANCE WITH THE TERMS OF THE
COMPANY’S MEDICAL AND DENTAL PLANS.





            (V)        IF EXECUTIVE ELECTS TO MAINTAIN THE “PORTABLE” PORTION OF
HIS CURRENT METLIFE OPTIONAL LIFE INSURANCE (OR ANY APPLICABLE SUCCESSOR
INSURER) IN ACCORDANCE WITH THE REQUIREMENTS OF THE PLAN AND METLIFE, EXECUTIVE
SHALL PAY FOR ALL OF THE PREMIUMS FOR COVERAGE DURING THE PERIOD BEGINNING ON
HIS LAST DAY OF EMPLOYMENT.  THE BASIC LIFE INSURANCE COVERAGE WILL TERMINATE ON
THE LAST DAY OF EMPLOYMENT AND EXECUTIVE MAY, AT HIS EXPENSE, CONVERT SUCH
POLICY IN ACCORDANCE WITH THE REQUIREMENTS OF THE PLAN AND METLIFE.





            (VI)       EXECUTIVE SHALL BE ENTITLED TO PURCHASE THE
COMPANY-PROVIDED AUTOMOBILE UPON EXECUTIVE’S PAYMENT OF THE PERCENTAGE AMOUNT
OTHERWISE PAYABLE BY SIMILARLY SITUATED EXECUTIVE EMPLOYEES OF THE COMPANY FOR
PURCHASE OF THEIR COMPANY-PROVIDED AUTOMOBILES AT THE END OF THE APPLICABLE
LEASE.  PAYMENT SHALL BE MADE BY MEANS OF CASHIERS CHECK, AND EXECUTIVE WILL
PROVIDE COMPANY WITH EVIDENCE OF LIABILITY INSURANCE, AT WHICH TIME COMPANY
SHALL TRANSFER POSSESSION AND OWNERSHIP TO EXECUTIVE OF THE COMPANY AUTOMOBILE
THEN ASSIGNED TO HIM.




(vii)      No business equipment will be provided to Executive and Executive
shall insure that all proprietary information and software have been removed by
Company from said laptop computer.  Company and Executive agree such information
shall remain the property of the Company and Executive shall have no rights
thereto.

(viii)     The Executive may exercise stock options (Section 4(d) hereof) which
otherwise could have been exercised during the notice two (2) week period.  If
the Executive is prohibited from selling the shares of Company stock acquired
upon exercise of such options under the terms of the Company’s Insider Trading
Policy (as now in effect and as may be changed from time to time) or by
application of the federal securities laws, then the Company will pay to the
Executive an amount equal to the closing price of the Class A Common Stock on
the New York Stock Exchange on the day of the effective date of such termination
less the option price (as set forth in the stock option agreement) multiplied by
the number of shares then exercisable.  The determination of whether the
Executive is prohibited from selling shares of Company stock under the terms of
the Company’s Insider Trading Policy or the application of the federal
securities laws shall be made by the Company, in its sole discretion.


(IX)     THE CASH EQUIVALENT VALUE OF THE OUTSTANDING SHARES OF UNVESTED
RESTRICTED SHARES OF CLASS A COMMON STOCK REFERRED TO IN SECTION 4(E) HEREOF.





  (X)       PAYMENTS UNDER THIS SECTION 6(F) SHALL BE MADE AT THE DATE OF
TERMINATION OF EXECUTIVE’S EMPLOYMENT OR AS SOON AS PRACTICABLE THEREAFTER BUT
NOT LATER THAN SIXTY (60) DAYS SUBSEQUENT TO TERMINATION.





NO OTHER BENEFITS OR COMPENSATION.  EXCEPT AS MAY BE PROVIDED UNDER THIS
AGREEMENT, UNDER THE TERMS OF ANY INCENTIVE COMPENSATION, EMPLOYEE BENEFIT, OR
FRINGE BENEFIT PLAN APPLICABLE TO EXECUTIVE AT THE TIME OF EXECUTIVE’S
TERMINATION OR RESIGNATION OF EMPLOYMENT, EXECUTIVE SHALL HAVE NO RIGHT TO
RECEIVE ANY OTHER COMPENSATION, OR TO PARTICIPATE IN ANY OTHER PLAN,
ARRANGEMENT, OR BENEFIT, WITH RESPECT TO FUTURE PERIODS AFTER SUCH TERMINATION
OR RESIGNATION, EXCEPT AS REQUIRED BY LAW.




COVENANTS.




CONFIDENTIAL INFORMATION.  DURING THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, EXECUTIVE WILL ACQUIRE AND HAVE ACCESS TO CONFIDENTIAL INFORMATION AND
TRADE SECRETS BELONGING TO THE COMPANY, ITS AFFILIATES, SUBSIDIARIES, DIVISIONS,
AND JOINT VENTURES (COLLECTIVELY REFERRED TO AS “THE COMPANY” THROUGHOUT AND FOR
PURPOSES OF THIS SECTION 7.  SUCH CONFIDENTIAL INFORMATION AND TRADE SECRETS
INCLUDE, WITHOUT LIMITATION, BUSINESS AND TECHNICAL INFORMATION, WHATEVER ITS
NATURE AND FORM AND WHETHER OBTAINED ORALLY OR BY OBSERVATION, FROM WRITTEN
MATERIALS OR OTHERWISE, AS FOR EXAMPLE: (I) FINANCIAL AND BUSINESS INFORMATION,
SUCH AS INFORMATION WITH RESPECT TO COSTS, COMMISSION, FEES, PROFITS, SALES,
MARKETS, MAILING LISTS, STRATEGIES AND PLANS FOR FUTURE BUSINESS, NEW BUSINESS,
PRODUCT OR OTHER DEVELOPMENT, POTENTIAL ACQUISITIONS OR DIVESTITURES, AND NEW
MARKETING IDEAS; (II) PRODUCT AND TECHNICAL INFORMATION, SUCH AS DEVICES,
FORMULAS AND COMPOSITIONS OF MATTER AND PROCESSES RELATING TO THE MANUFACTURE OF
THE COMPANY’S PRODUCTS, DESIGNS, DRAWINGS, SPECIFICATIONS AND BLUEPRINTS OF
MACHINERY AND EQUIPMENT, NEW AND INNOVATIVE PRODUCT IDEAS, METHODS, PROCEDURES,
DEVICES, DATA PROCESSING PROGRAMS, SOFTWARE, SOFTWARE CODES, COMPUTER MODELS,
RESEARCH AND DEVELOPMENT PROJECTS, COMPOSITIONS OF MATTER AND METHODS OF
MANUFACTURE OF PRODUCTS UNDER INVESTIGATION IN THE LABORATORIES, PILOT PLANTS OR
PLANTS OF THE COMPANY; (III) MARKETING INFORMATION, SUCH AS INFORMATION ON
MARKETS, END USERS AND APPLICATIONS, THE IDENTITY OF THE COMPANY’S CUSTOMERS,
SUPPLIERS, AND DISTRIBUTORS, THEIR NAMES AND ADDRESSES, THE NAMES OF
REPRESENTATIVES OF THE COMPANY’S CUSTOMERS, DISTRIBUTORS OR SUPPLIERS
RESPONSIBLE FOR ENTERING INTO CONTRACTS WITH THE COMPANY, THE COMPANY’S
FINANCIAL ARRANGEMENTS WITH ITS DISTRIBUTORS AND SUPPLIERS, THE AMOUNTS PAID BY
SUCH CUSTOMERS TO THE COMPANY, SPECIFIC CUSTOMER NEEDS AND REQUIREMENTS, LEADS
AND REFERRALS TO PROSPECTIVE CUSTOMERS; AND (IV) PERSONNEL INFORMATION, SUCH AS
THE IDENTITY AND NUMBER OF THE COMPANY’S OTHER EMPLOYEES, THEIR SALARIES,
BONUSES, BENEFITS, SKILLS, QUALIFICATIONS, AND ABILITIES.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE CONFIDENTIAL INFORMATION AND TRADE SECRETS ARE
NOT GENERALLY KNOWN OR AVAILABLE TO THE GENERAL PUBLIC, BUT HAVE BEEN DEVELOPED,
COMPILED OR ACQUIRED BY THE COMPANY AT ITS EFFORT AND EXPENSE AND FOR COMMERCIAL
ADVANTAGE AND, THEREFORE, TAKES EVERY REASONABLE PRECAUTION TO PREVENT THE USE
OR DISCLOSURE OF ANY PART OF IT BY OR TO UNAUTHORIZED PERSONS. CONFIDENTIAL
INFORMATION AND TRADE SECRETS CAN BE IN ANY FORM: ORAL, WRITTEN, OR MACHINE
READABLE, INCLUDING ELECTRONIC FILES.  ALL OF THE FOREGOING IS SUBJECT TO AND
CONDITIONED UPON COMPLIANCE WITH APPLICABLE STATE AND FEDERAL LAWS.  THE TERM
“CONFIDENTIAL INFORMATION AND TRADE SECRETS” DOES NOT INCLUDE INFORMATION WHICH
IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A
DISCLOSURE BY EXECUTIVE.





NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  EXECUTIVE AGREES HE WILL NOT, WHILE
ASSOCIATED WITH THE COMPANY AND FOR SO LONG THEREAFTER AS THE PERTINENT
INFORMATION OR DOCUMENTATION REMAINS CONFIDENTIAL, DIRECTLY OR INDIRECTLY USE,
DISCLOSE OR DISSEMINATE TO ANY OTHER PERSON, ORGANIZATION OR ENTITY, OR
OTHERWISE USE ANY CONFIDENTIAL INFORMATION AND TRADE SECRETS, EXCEPT AS
SPECIFICALLY REQUIRED IN THE PERFORMANCE OF EXECUTIVE’S DUTIES ON BEHALF OF THE
COMPANY OR WITH PRIOR WRITTEN AUTHORIZATION OF THE COMPANY’S BOARD OF DIRECTORS,
OR AS REQUIRED BY LAW.  IN THE EVENT THAT EXECUTIVE IS REQUESTED OR BECOMES
LEGALLY COMPELLED (BY ORAL QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION
OR DOCUMENTS, SUBPOENA, CIVIL OR CRIMINAL INVESTIGATIVE DEMAND OR SIMILAR
PROCESS AS WELL AS APPLICABLE SECURITIES LAWS) TO DISCLOSE ANY OF THE
CONFIDENTIAL INFORMATION AND TRADE SECRETS, THEN EXECUTIVE WILL PROVIDE COMPANY
WITH PROMPT WRITTEN NOTICE OF SUCH REQUEST(S) SO THAT COMPANY MAY, AT COMPANY’S
SOLE COST AND EXPENSE, SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY
AND/OR WAIVE COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT.  IN THE EVENT
THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT OR CANNOT BE OBTAINED, THEN
THE EXECUTIVE MAY FURNISH WITHOUT LIABILITY HEREUNDER ONLY THAT PORTION OF THE
CONFIDENTIAL INFORMATION AND TRADE SECRETS WHICH IS LEGALLY REQUIRED.





NON-COMPETITION.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY IS ENGAGED
IN A HIGHLY COMPETITIVE BUSINESS AND THAT BY VIRTUE OF EXECUTIVE’S HIGH LEVEL
POSITION AND RESPONSIBILITIES WITH THE COMPANY AND EXECUTIVE’S ACCESS TO THE
CONFIDENTIAL INFORMATION AND TRADE SECRETS AS SET FORTH IN PARAGRAPH 7(A) ABOVE,
ENGAGING IN ANY BUSINESS WHICH IS DIRECTLY COMPETITIVE WITH THE COMPANY COULD
CAUSE IT GREAT AND IRREPARABLE HARM.  ACCORDINGLY, EXECUTIVE COVENANTS AND
AGREES THAT FOR SO LONG AS HE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
THREE (3) YEARS AFTER SUCH EMPLOYMENT ENDS, WHETHER VOLUNTARILY OR
INVOLUNTARILY, EXECUTIVE WILL NOT, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE
CHAIRMAN OF THE BOARD OF DIRECTORS OF THE COMPANY, DIRECTLY OR INDIRECTLY, OWN,
MANAGE, OPERATE OR CONTROL, OR BE EMPLOYED EITHER AS A CONSULTANT, - ADVISOR OR
IN ANY OTHER CAPACITY BY ANY COMPANY OR OTHER BUSINESS ENGAGED IN THE DESIGN,
MANUFACTURE, MARKETING, OR SALE OF PRODUCTS AND SERVICES WHICH THE COMPANY
PROVIDES AND FOR WHICH EXECUTIVE HAD RESPONSIBILITY OR ABOUT WHICH EXECUTIVE
ACQUIRED CONFIDENTIAL INFORMATION OR TRADE SECRETS.  BECAUSE EXECUTIVE HAS
INTERNATIONAL RESPONSIBILITIES, IN RECOGNITION OF THE INTERNATIONAL NATURE OF
THE COMPANY’S BUSINESS WHICH INCLUDES THE SALE OF ITS PRODUCTS AND SERVICES
NATIONWIDE AND INTERNATIONALLY, THIS RESTRICTION SHALL APPLY IN ALL AREAS OF THE
UNITED STATES, ARGENTINA, AUSTRALIA, BRAZIL, CHINA, THE UNITED KINGDOM, FRANCE,
GERMANY, HOLLAND, HONG KONG, INDIA, ISRAEL, ITALY, JAPAN, MEXICO, PORTUGAL,
SINGAPORE, SOUTH AFRICA, SPAIN, SWEDEN, THAILAND, TUNISIA, THE UNITED ARAB
EMIRATES, OR ANY OTHER COUNTRY WHERE THE COMPANY CONDUCTS THE MANUFACTURE, SALE,
OR MARKETING OF ITS PRODUCTS AND SERVICES WHERE EXECUTIVE GAINED KNOWLEDGE WHILE
EMPLOYED BY THE COMPANY OF ITS FINANCES, TECHNOLOGY, BUSINESS OPPORTUNITIES, OR
MARKETING STRATEGIES IN THAT PARTICULAR COUNTRY.  IF EXECUTIVE AND A POTENTIAL
EMPLOYER OF EXECUTIVE CAN PROVIDE ASSURANCES THAT PROSPECTIVE EMPLOYMENT THAT
WOULD OTHERWISE BE PROHIBITED BY THIS SECTION WILL NOT ENTAIL THE DISCLOSURE OF
CONFIDENTIAL INFORMATION AND TRADE SECRETS, AND EXECUTIVE AND EXECUTIVE’S
PROSPECTIVE EMPLOYER CAN EXPLAIN TO THE SATISFACTION OF THE COMPANY HOW THE
PROTECTION OF THE COMPANY’S CONFIDENTIAL INFORMATION AND TRADE SECRETS CAN BE
GUARANTEED, THE EXECUTIVE MAY SEEK A WAIVER OF THE NON-COMPETITION RESTRICTION
SET FORTH IN THIS SECTION FROM THE CHAIRMAN OF THE BOARD OF DIRECTORS, WHICH
CONSENT TO SUCH A WAIVER SHALL NOT UNREASONABLY BE WITHHELD.  ADDITIONALLY, THE
COMPANY MAY, IN ITS SOLE DISCRETION, WAIVE OR REDUCE THE NON-COMPETITION
RESTRICTION SET FORTH IN THIS SECTION.  IF THE COMPANY ELECTS, IN ITS SOLE
DISCRETION, TO HOLD EXECUTIVE TO THE NON-COMPETITION RESTRICTION SET FORTH IN
THIS SECTION 7(C), AFTER THE ONE (1) YEAR PROVISION FOR WHICH PAYMENT IS ALREADY
INCLUDED IN SECTION 6 HEREOF THEN THE COMPANY SHALL PAY TO EXECUTIVE AN AMOUNT
EQUAL TO EXECUTIVE’S BASE SALARY AS SET FORTH IN SECTION 4(A) FOR ANY ADDITIONAL
PERIOD OF TIME WITH RESPECT TO WHICH THIS NON-COMPETITION RESTRICTION SHALL
THEREAFTER APPLY.  IT IS EXPRESSLY UNDERSTOOD THAT EXECUTIVE WILL NOT WAIVE (X)
ANY RIGHT TO INDEMNIFICATION EXECUTIVE MAY HAVE UNDER APPLICABLE BY-LAWS OR
INSURANCE POLICIES MAINTAINED BY THE COMPANY OR ITS SUBSIDIARIES, OR (Y) ANY
RIGHT TO VESTED EMPLOYEE BENEFITS.  PAYMENTS UNDER THIS SECTION 7(C) SHALL BE
MADE AT THE SAME TIME AND IN THE SAME MANNER AS SUCH COMPENSATION WOULD HAVE
BEEN PAID IF EXECUTIVE HAD REMAINED IN ACTIVE EMPLOYMENT UNTIL THE END OF SUCH
PERIOD.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND ANY TRADE
SECRETS AGREEMENT TO WHICH EXECUTIVE IS A PARTY, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL PREVAIL.





NON-SOLICITATION OF CUSTOMERS.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT DURING
THE COURSE OF, AND SOLELY AS A RESULT OF, EMPLOYMENT WITH THE COMPANY, HE WILL
COME INTO CONTACT WITH SOME, MOST, OR ALL OF THE COMPANY’S CUSTOMERS AND WILL
HAVE ACCESS TO CONFIDENTIAL INFORMATION AND TRADE SECRETS REGARDING THE
COMPANY’S CUSTOMERS, DISTRIBUTORS, AND SUPPLIERS AS SET FORTH IN THE TRADE
SECRETS AGREEMENT TO WHICH EXECUTIVE IS A PARTY.  CONSEQUENTLY, EXECUTIVE
COVENANTS AND AGREES THAT IN THE EVENT OF SEPARATION FROM EMPLOYMENT WITH THE
COMPANY, WHETHER SUCH TERMINATION IS VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL
NOT, FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH TERMINATION, DIRECTLY OR
INDIRECTLY, SOLICIT OR INITIATE CONTACT WITH ANY CUSTOMER, FORMER CUSTOMER, OR
PROSPECTIVE CUSTOMER OF THE COMPANY FOR THE PURPOSE OF SELLING PRODUCTS OR
SERVICES TO THE CUSTOMER COMPETITIVE WITH THE PRODUCTS OR SERVICES PURCHASED BY
THE CUSTOMER FROM THE COMPANY.  THIS RESTRICTION SHALL APPLY TO ANY CUSTOMER,
FORMER CUSTOMER, OR PROSPECTIVE CUSTOMER OF THE COMPANY WITH WHOM EXECUTIVE HAD
CONTACT OR ABOUT WHOM EXECUTIVE OBTAINED CONFIDENTIAL INFORMATION OR TRADE
SECRETS DURING THE LAST TWO (2) YEARS OF HIS EMPLOYMENT WITH THE COMPANY. FOR
THE PURPOSES OF THIS SECTION 7(D), “CONTACT” MEANS INTERACTION BETWEEN EXECUTIVE
AND THE CUSTOMER OR PROSPECTIVE CUSTOMER WHICH TAKES PLACE TO FURTHER THE
BUSINESS RELATIONSHIP, OR MAKING SALES TO OR PERFORMING SERVICES FOR THE
CUSTOMER OR PROSPECTIVE CUSTOMER ON BEHALF OF THE COMPANY.




NON-SOLICITATION OF EMPLOYEES AND CONTRACTORS.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT SOLELY AS A RESULT OF EMPLOYMENT WITH THE COMPANY, EXECUTIVE HAS AND
WILL COME INTO CONTACT WITH AND ACQUIRE CONFIDENTIAL INFORMATION REGARDING SOME,
MOST, OR ALL OF THE COMPANY’S EMPLOYEES AND INDEPENDENT CONTRACTORS. 
ACCORDINGLY, BOTH DURING EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE (1)
YEAR THEREAFTER, EXECUTIVE SHALL NOT, EITHER ON HIS OWN ACCOUNT OR FOR OTHERS,
DIRECTLY OR INDIRECTLY, SOLICIT OR ENDEAVOR TO CAUSE ANY EMPLOYEE OR INDEPENDENT
CONTRACTOR OF THE COMPANY WITH WHOM EXECUTIVE CAME INTO CONTACT OR ABOUT WHOM
EXECUTIVE OBTAINED CONFIDENTIAL INFORMATION, TO LEAVE EMPLOYMENT WITH OR SERVICE
TO THE COMPANY.




ENFORCEMENT OF COVENANTS.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT COMPLIANCE
WITH THE COVENANTS SET FORTH IN SECTION 7 OF THIS AGREEMENT IS NECESSARY TO
PROTECT THE CONFIDENTIAL INFORMATION AND TRADE SECRETS, BUSINESS, AND GOODWILL
OF THE COMPANY, AND THAT ANY BREACH OF THIS SECTION 7 OR ANY SUBPARAGRAPH HEREOF
COULD RESULT IN IRREPARABLE AND CONTINUING HARM TO THE COMPANY, FOR WHICH MONEY
DAMAGES MAY NOT PROVIDE ADEQUATE RELIEF.  ACCORDINGLY, IN THE EVENT OF ANY
BREACH OR ANTICIPATORY BREACH OF SECTION 7 BY EXECUTIVE, THE COMPANY AND
EXECUTIVE AGREE THAT THE COMPANY SHALL BE ENTITLED TO THE FOLLOWING PARTICULAR
FORMS OF RELIEF AS A RESULT OF SUCH BREACH, IN ADDITION TO ANY REMEDIES
OTHERWISE AVAILABLE TO IT AT LAW OR EQUITY:  (A) INJUNCTIONS, BOTH PRELIMINARY
AND PERMANENT, ENJOINING OR RESTRAINING SUCH BREACH OR ANTICIPATORY BREACH, AND
EXECUTIVE HEREBY CONSENTS TO THE ISSUANCE THEREOF FORTHWITH AND WITHOUT BOND BY
ANY COURT OF COMPETENT JURISDICTION; AND (B) RECOVERY OF ALL REASONABLE SUMS AND
COSTS, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE COMPANY TO ENFORCE THE
PROVISIONS OF SECTION 7.




CONFLICT OF INTEREST.



Executive may not use his position, influence, knowledge of Confidential
Information and Trade Secrets, or Company assets for personal gain unless such
use is available to all similarly responsible employees.  A direct or indirect
financial interest, including joint ventures in or with a supplier, vendor,
customer, or prospective customer without disclosure and written approval from
the board of directors is strictly prohibited and constitutes cause for
dismissal.




INTELLECTUAL PROPERTY.





            A)         EXECUTIVE COVENANTS AND AGREES THAT HE HEREBY CONVEYS TO
THE COMPANY ALL INVENTIONS, IMPROVEMENTS, PRODUCTS, DESIGNS, SPECIFICATIONS,
TRADEMARKS, SERVICE MARKS, DISCOVERIES, FORMULAE, PROCESSES, SOFTWARE OR
COMPUTER PROGRAMS, MODIFICATIONS OF SOFTWARE OR COMPUTER PROGRAMS, DATA
PROCESSING SYSTEMS, ANALYSES, TECHNIQUES, TRADE SECRETS, CREATIONS, IDEAS, WORK
PRODUCT OR CONTRIBUTIONS THERETO, AND ANY OTHER INTELLECTUAL PROPERTY,
REGARDLESS OF WHETHER PATENTED, REGISTERED, OR OTHERWISE PROTECTED OR
PROTECTABLE, AND REGARDLESS OF WHETHER CONTAINING OR CONSTITUTING TRADE SECRETS
OR CONFIDENTIAL INFORMATION AS DEFINED IN SECTION 9 HEREOF (REFERRED TO
COLLECTIVELY AS “INTELLECTUAL PROPERTY”), THAT WERE CONCEIVED, DEVELOPED, OR
MADE BY EXECUTIVE DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY,
INCLUDING INTELLECTUAL PROPERTY RELATED TO THE WORK ON WHICH EXECUTIVE WAS
ENGAGED FROM TIME TO TIME DURING HIS TENURE OF EMPLOYMENT (THE “PROPRIETARY
INTERESTS”), AND ALL SUCH INTELLECTUAL PROPERTY SHALL BELONG TO AND BE THE
PROPERTY OF THE COMPANY.





            B)        EXECUTIVE FURTHER COVENANTS AND AGREES THAT EXECUTIVE
WILL:  (I) PROMPTLY DISCLOSE SUCH INTELLECTUAL PROPERTY TO THE COMPANY; (II)
ASSIGN TO THE COMPANY, WITHOUT ADDITIONAL COMPENSATION, THE ENTIRE RIGHTS TO
INTELLECTUAL PROPERTY FOR THE UNITED STATES AND ALL FOREIGN COUNTRIES;  (III)
EXECUTE ASSIGNMENTS AND ALL OTHER PAPERS AND DO ALL ACTS NECESSARY TO CARRY OUT
THE ABOVE, INCLUDING ENABLING THE COMPANY TO FILE AND PROSECUTE APPLICATIONS
FOR, ACQUIRE, ASCERTAIN, AND ENFORCE IN ALL COUNTRIES, LETTERS OF PATENT,
TRADEMARK REGISTRATIONS AND/OR COPYRIGHTS COVERING OR OTHERWISE RELATING TO
INTELLECTUAL PROPERTY AND TO ENABLE THE COMPANY TO PROTECT ITS PROPRIETARY
INTERESTS THEREIN; AND (IV) GIVE TESTIMONY, AT THE COMPANY’S EXPENSE, IN ANY
ACTION OR PROCEEDING TO ENFORCE RIGHTS IN THE INTELLECTUAL PROPERTY. 





GOVERNING LAW AND CHOICE OF FORUM. 




This Agreement shall be governed and conformed in accordance with the laws of
the State of New York without regard to its conflict of laws provisions. 


SEVERABILITY.




  If any term or provision of this Agreement or any portion hereof is declared
illegal or unenforceable by any court of competent jurisdiction, such provision
or portion hereof shall be deemed modified so as to render it enforceable, in
the event and to the extent another venue finds that portion enforceable, this
Agreement shall be considered divisible as to such provision which shall become
null and void, leaving the remainder of this Agreement in full force and effect,
and the application of such provision will be interpreted so as reasonably to
effect the intent of the parties hereto with respect to construction of this
Agreement in its entirety.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.


NON-WAIVER.




The failure of either the Company or Executive, whether purposeful or otherwise,
to exercise in any instance any right, power, or privilege under this Agreement
or under law shall not constitute a waiver of any other right, power, or
privilege, nor of the same right, power, or privilege in any other instance. 
Any waiver by the Company or by Executive must be in writing and signed by
either Executive, if Executive is agreeing to waive any of his rights under this
Agreement, or by the Company’s Chairman of the Board of Directors, if the
Company is agreeing to waive any of its rights under this Agreement.


MODIFICATION.




No modification of this Agreement shall be valid unless made in writing wherein
specific reference is made to this Agreement and signed by both parties hereto.


BINDING EFFECT.





THIS AGREEMENT SHALL BE BINDING UPON EXECUTIVE, EXECUTIVE’S HEIRS, EXECUTORS,
AND ADMINISTRATORS AND SHALL INURE TO THE BENEFIT OF THE COMPANY, ITS PARENTS,
SUBSIDIARIES, DIVISIONS, AFFILIATES, SUCCESSORS, AND ASSIGNS.  SUBJECT TO THE
PROVISIONS OF SECTION 5(F) HEREOF, THIS AGREEMENT SHALL BE BINDING UPON THE
COMPANY, ITS SUCCESSORS, AND ASSIGNS. 





ENTIRE AGREEMENT.




This Agreement sets forth the entire agreement between the parties hereto and
fully supersedes any prior agreements or understandings between the parties,
which shall, for purposes of this Agreement include Executive Employment
Agreement dated as of May 31, 2005 as amended and extended by Letter Agreement
dated May 10, 2006, and executed on May 15, 2006.  Executive acknowledges that
he has not relied on any representations, promises, or agreements of any kind
made to Executive in connection with his decision to sign this Agreement, except
for those set forth in this Agreement.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement, as of the date first written above:



EXECUTIVE

/s/ Martin Weinstein

                                                              Martin Weinstein





SEQUA CORPORATION



By: /s/ Gerald Tsai

      Gerald Tsai pursuant to authorization by

      and resolution of the Sequa

      Corporation Board of Directors

 


[Letterhead of Sequa Corporation]





January 26, 2007







Dr. Martin Weinstein

Vice Chairman and Chief Executive Officer

Sequa Corporation

200 Park Avenue

New York, NY 10166



Dear Marty:



            As you know, pursuant pursuant to New York Stock Exchange rules, no
restricted shares can be issued to you pursuant to Section 4(e) of the
Employment Agreement dated January 25, 2007 between you and the Company until
the stockholders of the Company approve a plan authorizing the issuance of such
restricted shares.  Accordingly, the grant of 50,000 restricted shares pursuant
to the first sentence of Section 4(e) of your Employment Agreement will not be
made until such plan is approved by the Company’s stockholders.  When that grant
is made, the one-year vesting periods will nevertheless be measured beginning
from January 25, 2007.



            Please sign and date one copy of this letter acknowledging your
understanding of the foregoing and your agreement that the Company is not
obligated to issue any restricted shares pursuant to Section 4(e) of your
Employment Agreement until the Company’s stockholders approve a plan authorizing
the issuance of such restricted shares.  The signed and dated copy should be
returned to the undersigned.



                                                                       
Sincerely,



                                                                        SEQUA
CORPORATION



                                                                        By:   
/s/ John J. Dowling III

                                                                                
John J. Dowling III

                                                                                
Senior Vice President, Legal



ACKNOWLEDGED AND AGREED TO:



/s/ Martin Weinstein

Martin Weinstein



Date:  January 26, 2007

